Case 1:19-cv-25162-UU Document 13 Entered on FLSD Docket 01/15/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cv-25162-UU

 LIBIA VERONICA OSPINA,

        Plaintiff,

 v.

 EXECUTIVE BANKING CORPORATION,

       Defendant.
 _____________________________________/

                                             ORDER

        THIS CAUSE comes before the Court upon the Joint Motion for Approval of Settlement

 and Incorporated Memorandum of Law (the “Joint Motion”). D.E. 11.

        THE COURT has considered the Joint Motion and the pertinent portions of the record, the

 terms of the settlement agreement, and is otherwise fully advised in the premises. The Court finds

 that the settlement is a fair and reasonable arm’s-length agreement. See Lynn’s Food Stores, Inc.

 v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982). Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Joint Motion (D.E. 11) is GRANTED. The

 Settlement Agreement, D.E. 11-1, is hereby APPROVED. It is further

        ORDERED AND ADJUDGED that the case is DISMISSED WITH PREJUDICE. The

 Court will retain jurisdiction to enforce the Settlement Agreement until Friday, June 19, 2020.

 The Court, however, will not enforce the non-disparagement provision. It is further

        ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

 hearings are CANCELLED; all motions DENIED AS MOOT.
Case 1:19-cv-25162-UU Document 13 Entered on FLSD Docket 01/15/2020 Page 2 of 2




         DONE AND ORDERED in Chambers at Miami, Florida, this _15th__ day of January,

 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                           2
